Citation Nr: 0738701	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
internal derangement of the left knee.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
January 1993.  According to his DD Form 214, he also had more 
than 13 years of prior active duty.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

When this case was before the Board in May 2006, the 
veteran's claim for service connection for headaches was 
remanded for further development.  The Appeals Management 
Center (AMC) subsequently granted the claim.  As the benefit 
sought on appeal was granted in full, that matter is not 
before the Board.

In May 2006, the Board also remanded the present claim for a 
disability rating higher than 10 percent for internal 
derangement of the left knee.  The AMC continued the denial 
of this claim but awarded the veteran service connection for 
arthritis of the left knee and assigned a separate 10 percent 
rating for this disability.  The record contains no notice of 
disagreement with this action.  Therefore, the issue of 
entitlement to a disability rating higher than 10 percent for 
arthritis of the left knee is not before the Board.


FINDING OF FACT

The internal derangement of the veteran's left knee is 
manifested by no more than symptomatic removal of semilunar 
cartilage. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for internal derangement of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5259 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with the notice required in 
response to his claim for an increased rating for his left 
knee disability in a January 2004 letter, mailed prior to the 
initial adjudication of the claim.  Although he was not 
specifically informed in this letter that he should submit 
any pertinent evidence in his possession, he was informed of 
the evidence that would be pertinent and requested to submit 
such evidence or to provide the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. 

In any event, a June 2006 letter specifically requested him 
to submit all pertinent evidence in his possession and 
provided notice concerning the effective-date element of his 
claim.  Although this letter was sent after the initial 
adjudication of the claim, the Board has determined that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
the veteran has submitted no additional evidence in response 
to the letter.  Therefore, there is no reason to believe that 
the ultimate decision of the originating agency would have 
been different had complete VCAA notice been provided at an 
earlier time.  Moreover, as explained below, the Board has 
determined that a higher disability rating for internal 
derangement of the left knee is not warranted.  Consequently, 
no effective date will be assigned so the failure to provide 
timely notice with respect to that element of the claim is no 
more than harmless error.

The record reflects that the veteran's service medical 
records and pertinent VA and private treatment records have 
been obtained.  Additionally, the veteran has been afforded 
VA examinations.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board also is 
unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In an October 2003 private treatment record, it was noted 
that the veteran complained of left knee pain after injuring 
himself at work.  He reported that he was unable to bear 
weight on his knee and that it became very painful and 
edematous during the day.  Physical examination revealed pain 
to palpation of the superior aspect of the knee joint and 
along the lateral meniscal margins.  The Lachman and drawer 
tests were negative.  Strength in the left knee was measured 
as 4+/5.  The pertinent assessment was left knee pain, status 
post injury.  

In November 2003 the veteran again continued to complain of 
left knee pain.  Medication alleviated the pain, but it 
returned after he walked on concrete at work for several 
hours.  The assessment was left knee pain, and the veteran 
was referred to an orthopaedic specialist.

The report of an initial evaluation with the orthopaedic 
specialist in November 2003 notes the veteran's complaint 
that pain began in the medial aspect of the left knee 
approximately one month earlier.  He reported feelings of 
instability but no true locking of the left knee.  Physical 
examination revealed mild genu varus.  Extension was full, 
and flexion was to approximately 125 degrees.  There was 
slight crepitance with a very tight lateral capsule, and the 
knee was slightly tender over the medical compartment.  There 
was no obvious joint effusion or significant distal edema.  
X-ray studies showed mild tricompartmental arthritis with 
medial joint space narrowing and significant patellofemoral 
arthrosis.  The assessment was osteoarthritis of the left 
knee with possible degenerative meniscal tear.  

A December 2003 private treatment record notes that the 
veteran continued to complain of tenderness in his knee, 
particularly in the medial joint line.  On physical 
examination he achieved full extension and approximately 120 
degrees of flexion.  McMurray's test was positive.  The 
record also notes that the veteran would be scheduled for 
surgery in the near future.

The veteran was afforded a VA examination in January 2004.  
He complained of recurring pain, especially with 
weightbearing, climbing, squatting, or kneeling.  He reported 
that he was able to walk up to one and one-half miles but 
with pain.  Physical examination revealed a mild limp 
favoring the left side.  There was no obvious instability, 
swelling, or erythema.  Range of motion was from 0 to 130 
degrees, with mild anterior crepitus felt during the 
extension phase.  The diagnosis was status post surgical 
repair of the left knee meniscus and torn ligaments almost 20 
years ago, with likely subsequent development of 
osteoarthritis.  An X-ray study revealed minimal narrowing of 
the medial joint space, vacuum disc phenomenon, and 
osteophyte formation in the patellofemoral compartments.  
There was no evidence of effusion, acute fracture, or 
chondrocalcinosis.  The impression was two compartment 
osteoarthritis of the left knee.

An MRI study performed by the veteran's private physician in 
January 2004 revealed small joint effusion and typical 
changes of moderate osteoarthritis.  The cruciate and 
collateral ligaments were intact.  The impression was joint 
effusion; tricompartmental osteoarthritis with underlying 
reactive edema in the medullary space; multifocal tearing 
involving the lateral meniscus; and marked truncation to the 
posterior horn of the medial meniscus.  Although the report 
indicates that the veteran's right knee was the subject of 
the study, it appears from the historical record that the 
report actually relates to the veteran's left knee.  

Pursuant to the Board's remand instructions, the veteran was 
afforded another VA examination in November 2006.  The 
examination report notes that the veteran had undergone left 
knee arthroscopy many years ago but no subsequent surgeries.  
The veteran complained of frequent knee pain that had 
worsened in recent years.  The pain occurred during the first 
30 minutes of every day but improved with normal use of the 
knee.  He also experienced pain on lengthy walking and while 
working, although he was able to walk without limits and 
accomplish all required work tasks.  He reported no weakness, 
incoordination, or easy fatigability with repetitive use.  
While repetitive use caused increased pain at the end of the 
most days, it was not accompanied by a decrease in mobility 
or other functional aspects.  There were no flare-ups of 
symptoms.  Physical examination revealed no redness, 
swelling, or deformity.  Range of motion was from 0 to 120 
degrees, with pain only at the extreme of flexion.  There was 
no crepitus, clicks, pops, or locking.  The joint was stable 
with no sign of subluxation.  The impression was an old left 
knee meniscectomy with subsequent osteoarthritis.  An X-ray 
study was performed and revealed advanced osteoarthritic 
changes of the medial knee joint, anterior compartment with 
osteophyte formation.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   38 
C.F.R. § 4.21 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, 
separate evaluations for separate and distinct symptomatology 
may be assigned where none of the symptomatology justifying 
an evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

Analysis

The veteran currently is assigned a 10 percent evaluation for 
internal derangement of the left knee under 38 C.F.R. § 
4.71a, Diagnostic Code 5259.  This code provides for a single 
10 percent disability rating for the symptomatic removal of 
semilunar cartilage.  A higher 20 percent disability rating 
is available under 38 C.F.R. § 4.71a, Diagnostic Code 5258 
for dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  It is clear from 
the medical evidence that the disability does not warrant a 
20 percent rating under Diagnostic Code 5258.  In this 
regard, the Board notes that the November 2003 private 
treatment record and November 2006 VA examination report 
specifically note that the veteran does not experience 
locking in the left knee.  Moreover, while the January 2004 
MRI study revealed small joint effusion, the most recent X-
ray study performed in November 2006 contained no findings of 
effusion.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
particular, the Board notes that the veteran is not entitled 
to a separate disability rating under Diagnostic Code 5257.  
Despite his reported feelings of instability, the objective 
medical findings reflect that there is no instability in the 
left knee.  Moreover, as noted above, the veteran has been 
assigned a separate 10 percent rating for arthritis with 
painful motion under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Therefore, the remaining diagnostic codes for rating 
impairment of a knee are not applicable because they 
contemplate limitation of motion and would be duplicative of 
the separate rating for arthritis with painful motion.  38 
C.F.R. § 4.14.  In fact, the currently assigned ratings of 10 
percent under Diagnostic Codes 5010 and 5259 are in violation 
of the rule against pyramiding.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for the internal derangement of his left knee and that the 
manifestations of this disability are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, referral of this claim for 
extra-schedular consideration is not in order.  


ORDER

A disability rating higher than 10 percent for internal 
derangement of the left knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


